DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The examiner notes that the Non Patent Literature Documents listed in the IDS filed 01/08/2021 have not been considered because translated copies are not provided and cannot be readily found by the examiner.
Specification
The disclosure is objected to because of the following informalities: the recitation “[Formula 5]” should be corrected to “[Formula 1]” on page 28 line 9 of the instant specification, the recitation “[Formula 6]” should be corrected to “[Formulas 2 to 4]” on page 28 line 15 of the instant specification.  
Appropriate correction is required.
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.
Claim Objections
Claim 9 is objected to because of the following informalities:  the recitation of “when T2 is a temperature expressed in T1°C-100°C” should be changed to “wherein T2 is a temperature expressed in T1-100°C”  Appropriate correction is required.
Claims 9-12 are objected to because of the following informalities:  the recitations of “T2°C” should be changed to “T2”, the recitations of “T1°C” should be corrected to “T1”.  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 5 recites the broad recitation “wherein the base steel sheet includes: as a chemical composition, by mass%”, and the claim also recites “a balance consisting of Fe and impurities which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether the feature introduced by such narrower language is (a) merely exemplary of the remainder of the claim, and therefore not required, or (b) a required feature of the claims.  The examiner notes that the term “including” is synonymous with “comprising” and so it is unclear to the examiner if the claims are meant to be merely comprising the composition listed in claim 5 or consisting the composition.  The examiner interprets the claims to be met by a composition that is comprising the composition absent a specific indication to the contrary based on broadest reasonable interpretation, and further because dependent claims 6-8 include the addition of more elements not specified in claim 5 and thus claim 5 cannot be limited to consisting of the elements listed in claim 5.  Claims 6-12 are further rejected as indefinite for being dependent upon the indefinite claim 5.
Claims 5 and 6 include the recitations of “…(1)”, “…(2)”, “…(3)”, and “…(4)” which render the claims indefinite because it is unclear to the examiner if the “…” is meant to indicate there is unrecited portions in the formula or if the “…” is merely meant to connect the formulas with the number of the formula.  The examiner interprets the limitation to merely connect the formulas with the number of the formula absent a specific indication to the contrary because the instant specification does not list further detailed formulas.  Claims 7-12 are further rejected as being indefinite for being dependent upon the indefinite claims 5 and 6.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 5-13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shigesato et al. (US 20030180553 A1) herein Shigesato, in view of Watanabe et al. (US 2015/0007908 A1) Watanabe, in further view of Ushigami et al. (US 2005/0217761 A1) herein Ushigami.
Regarding claims 5 and 13:
Shigesato teaches: 
A grain-oriented silicon steel sheet [0001, Shigesato].  The examiner notes that silicon steel sheets are synonymous in the art with electrical steel sheets.
With an oxide film comprising silica with a thickness of 2-500 nm in average thickness at the interface between the steel sheet and tension-creating insulating coating films [0012, Shigesato].  The examiner notes that the overlap of the oxide film thickness of Shigesato and the instant application is prima facie obvious.  See MPEP 2144.05(I).
Shigesato does not specify a composition for the steel sheet however the examiner submits that the use of a steel sheet with an overlapping composition with that of the instant claims would have been obvious in view of Watanabe.  Shigesato teaches that the method is useful for creating a tension-creating insulating films with sufficient adhesion free of inorganic materials for grain oriented silicon steel sheets [0010, Shigesato], the examiner submits it would have been obvious to one of ordinary skill in the art to use the method of Shigesato on any known grain-oriented silicon steel sheets known in the art.  Watanabe teaches a grain-oriented electrical steel sheet [0001, Watanabe] with a composition shown below in Table 1 which overlaps with the instantly claimed composition.  Watanabe further discloses that application of tension is useful for improving iron loss properties [0002, Watanabe].  The examiner submits it would have been obvious to one of ordinary skill in the art to use the steel of Watanabe as a known composition for grain-oriented electrical steel sheets.  The examiner notes that the overlap of the compositions of the steels of Watanabe and the instant claims is prima facie obvious.  See MPEP 2144.05(I).
Table 1

Instant claims, steel composition, mass%
Watanabe, steel composition, mass%
C
0.010 or less (claim 5, 13)
0.001-0.10 [0021]
Si
2.50-4.00 (claim 5, 13)
1.0-5.0 [0023]
Acid soluble Al
0.0010-0.0100 (claim 5, 13)
0.003-0.50 [0028]
N
0.012 or less (claim 5, 13)
0.001-0.020 [0030]
Mn
1.00 or less (claim 5, 13)
0.01-1.0 [0025]
S
0.02 or less (claim 5, 13)
0.01-0.05 optionally [0032]
Cr
0.01-0.50 (claim 6)*
0.01-0.5 optionally [0034]
Cu
0.01-0.50 (claim 6)*
0.01-0.2 optionally [0034]
Ca
0.001-0.05 (claim 6)*
Not specified
Sn
0.01-0.20 (claims 7 and 8)**
0.01-0.5 optionally [0034]
B
0.001-0.010 (claims 7 and 8)**
0.001-0.01 optionally [0036]
Fe and impurities
Balance (claim 5)
Balance [0013]

*at least one of these
**at least one of these



Shigesato modified by Watanabe does not specify meeting formula 1 of the instant claims, however the examiner submits that an overlapping result for formula 1 would naturally flow from the steel of Shigesato modified by Watanabe and further modified by Ushigami.  
Shigesato modified by Watanabe teaches a manufacturing method shown below in Table 2.  The examiner notes that satisfaction of formulas 1-4 is disclosed by applicant as being achieved through cooling between T2 and T1 with a cooling rate of 50°C/second or less [0117, instant spec].  Shigesato modified by Watanabe does not multiple cooling rates however the examiner notes that the cooling rate of 100°C/s or less taught by Shigesato modified by Watanabe [0022, Shigesato] overlaps with both instantly claimed cooling rates as shown below in Table 2, the examiner further notes that the instant specification discloses that “when a cooling rate increases after cooling to T2 (°C), thermal strain is induced” [0118, instant spec] indicating that the desired properties are achieved as long as the cooling rate does not increase.  The examiner further notes that the data of the instant application does not show the effect of CR2>CR1 wherein both cooling rates are below 50°C/s.  
Shigesato modified by Watanabe does not specify a degree of oxidation however the examiner submits that the use of an overlapping degree of oxidation would have been obvious in view of Ushigami.  Ushigami teaches manufacturing grain-oriented silicon steel sheets [0001, Ushigami] wherein during annealing a degree of oxidation of 0.0001-0.2 that secondary recrystallization is stable and the magnetic flux density B8 is high [0023, Ushigami].  The examiner submits that it would have been obvious to one of ordinary skill in the art to use the oxidation degree of Ushigami with the steel of Shigesato modified by Watanabe in order to stabilize secondary recrystallization and increase B8.  The examiner further notes that applicant discloses that the oxidation degree claimed is an industrially controllable value, which is interpreted to mean that this range is conventional in the industry [0116, instant spec].
Table 2

Instant application manufacturing
Shigesato manufacturing
Heating
5-50°C/second between 600°C to T1 [0120]
Wherein T1 is 600-1200°C [0113]
10-500°C/second between 200-1150°C [0021]
Example heating rates include 10, 20, and 50 °C/sec [Tables 3-4]
Annealing
Anneal at 600-1200°C for 5-1200 seconds [0112]
Oxidation degree of ≤0.15 [0115]
Anneal at 600-1150°C until the oxide thickness is 5-500 nm [0020]
Example duration of 10 seconds [0034]
Cooling
Cooling from T2 to T1 at a rate CR1 of 50°C/s or less [0117]
Wherein T2=T1-100 [0118]
Cooling from T2 to 100° with a rate CR2 which is lower than CR1 [0018]
100°C/s or less between range of 1150-200°C [0022]
5, 10, and 50°C/s as example cooling rates [0152, 0155, 0158]


Regarding claim 6: 
Shigesato modified by Watanabe and Ushigami disclose a composition overlapping with that instantly claimed as shown above in Table 1.  The examiner notes that the overlap of the compositions of the steels of the instant claims and Shigesato modified by Watanabe and Ushigami is prima facie obvious.  See MPEP 2144.05(I).
As discussed above Shigesato modified by Watanabe and Ushigami does not specifically disclose formulas 1-4 however the examiner notes that satisfaction of formulas 1-4 is disclosed by applicant as being achieved through cooling between T2 and T1 with a cooling rate of 50°C/second or less [0117, instant spec] which overlaps with the cooling rates of Shigesato modified by Watanabe and Ushigami as discussed above and shown in Table 2, and so the examiner submits that overlapping results for formulas 2-4 would naturally flow from the processing of Shigesato modified by Watanabe and Ushigami.
Regarding claims 7-8, Shigesato modified by Watanabe and Ushigami discloses an overlapping steel composition with that instantly claimed as shown above in Table 1.  The examiner notes that the overlap of the compositions of the steels of the instant claims and Shigesato modified by Watanabe and Ushigami is prima facie obvious.  See MPEP 2144.05(I).
Regarding claims 9-12, as discussed above and shown in Table 2, Shigesato modified by Watanabe and Ushigami teach producing steel through a process that overlaps with the processing of instant claims 9-12.  The examiner notes that the overlaps of the heating rates, cooling rates, and annealing temperatures of the instant claims and Shigesato is prima facie obvious.  See MPEP 2144.05(I).  The examiner notes that the overlap of the oxidation degree of Ushigami and the instant claims is prima facie obvious.  See MPEP 2144.05(I).  
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 5-13 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-5 of copending Application No. 17/258,968 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because the copending application discloses grain oriented electrical steel sheets with overlapping compositions, the same glow discharge formulas, the same oxide thicknesses, tension insulating coatings and overlapping manufacturing methods.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAXWELL XAVIER DUFFY whose telephone number is (571)272-2189. The examiner can normally be reached M-F 0800-1600 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan Johnson can be reached on 571-272-1177. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/MAXWELL XAVIER DUFFY/Examiner, Art Unit 1734                                                                                                                                                                                                        
/NICHOLAS A WANG/Primary Examiner, Art Unit 1734